SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. Appellant John Naiden filed a complaint against defendant, alleging age discrimination under both the Age Discrimination in Employment Act, 29 U.S.C. § 623, and the Connecticut Fair Employment Practices Act, Conn. GemStat. § 46a-60, and, under Connecticut law, intentional infliction of emotional distress, negligent infliction of emotional distress, and intentional or negligent physical injury. The district court granted summary judgment to defendant on all counts.
Naiden raises two arguments on appeal. First, he claims that the district court improperly dismissed his claims under the Connecticut Fair Employment Practices Act for failure to timely file his complaint. Second, Naiden argues that he made sufficient allegations to support his claims for the negligent and intentional infliction of emotional distress. We find both of these arguments without merit and affirm for substantially the same reasons stated by Judge Covello.
Accordingly, the judgment of the district court is hereby AFFIRMED.